Exhibit 10.1






--------------------------------------------------------------------------------

EASTGROUP PROPERTIES, L.P.
EASTGROUP PROPERTIES, INC.
$100,000,000
3.80% Senior Notes due August 28, 2025
______________
NOTE PURCHASE AGREEMENT
______________
Dated August 28, 2013

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------




TABLE OF CONTENTS




SECTION    HEADING    PAGE
SECTION 1.
AUTHORIZATION OF NOTES; GUARANTIES    1

Section 1.1.
The Notes    1

Section 1.2.
The Guaranties    1

SECTION 2.
SALE AND PURCHASE OF NOTES    2

SECTION 3.
CLOSING    2

SECTION 4.
CONDITIONS TO CLOSING    2

Section 4.1.
Representations and Warranties    2

Section 4.2.
Performance; No Default    2

Section 4.3.
Compliance Certificates    3

Section 4.4.
Opinions of Counsel    3

Section 4.5.
Purchase Permitted By Applicable Law, Etc.    3

Section 4.6.
Sale of Other Notes    3

Section 4.7.
Payment of Special Counsel Fees    4

Section 4.8.
Private Placement Number    4

Section 4.9.
Changes in Corporate Structure    4

Section 4.10.
Funding Instructions    4

Section 4.11.
Pool Properties    4

Section 4.12.
Original Guaranties    4

Section 4.13.
Proceedings and Documents    4

SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    4

Section 5.1.
Organization; Power and Authority    4

Section 5.2.
Authorization, Etc.    5

Section 5.3.
Disclosure    5

Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates    5

Section 5.5.
Financial Statements; Material Liabilities    6

Section 5.6.
Compliance with Laws, Other Instruments, Etc.    6

Section 5.7.
Governmental Authorizations, Etc.    7

Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders    7

Section 5.9.
Taxes    7

Section 5.10.
Title to Property; Leases    7

Section 5.11.
Licenses, Permits, Etc.    8


- i -

--------------------------------------------------------------------------------




Section 5.12.
Compliance with ERISA    8

Section 5.13.
Private Offering by the Company    9

Section 5.14.
Use of Proceeds; Margin Regulations    9

Section 5.15.
Existing Indebtedness; Future Liens    9

Section 5.16.
Foreign Assets Control Regulations, Etc.    10

Section 5.17.
Status under Certain Statutes    11

Section 5.18.
Environmental Matters    12

Section 5.19.
Pool Properties    12

Section 5.20.
No Contractual or Corporate Restrictions    12

SECTION 6.
REPRESENTATIONS OF THE PURCHASERS    12

Section 6.1.
Purchase for Investment    12

Section 6.2.
Source of Funds    13

SECTION 7.
INFORMATION AS TO COMPANY    14

Section 7.1.
Financial and Business Information    14

Section 7.2.
Officer’s Certificate    17

Section 7.3.
Visitation; Professional Services    17

Section 7.4.
Electronic Delivery    18

SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES    19

Section 8.1.
Required Prepayments; Maturity    19

Section 8.2.
Optional Prepayments with Make-Whole Amount    19

Section 8.3.
Allocation of Partial Prepayments    20

Section 8.4.
Maturity; Surrender, Etc.    20

Section 8.5.
Purchase of Notes    20

Section 8.6.
Make-Whole Amount    20

Section 8.7.
Prepayment Upon a Change of Control    22

Section 8.8.
Payments Due on Non-Business Days    23

SECTION 9.
AFFIRMATIVE COVENANTS    23

Section 9.1.
Compliance with Laws    23

Section 9.2.
Insurance    23

Section 9.3.
Maintenance of Properties    23

Section 9.4.
Payment of Taxes and Claims    24

Section 9.5.
Corporate Existence, Etc.    24

Section 9.6.
Books and Records    24

Section 9.7.
Guarantors    24

Section 9.8.
Property Pool    25

Section 9.9.
Co-Borrowers    26


- ii -

--------------------------------------------------------------------------------




SECTION 10.
NEGATIVE COVENANTS    27

Section 10.1.
Transactions with Affiliates    27

Section 10.2.
Merger, Consolidation, Acquisitions, Sale of Assets, Etc.    27

Section 10.3.
Line of Business    28

Section 10.4.
Terrorism Sanctions Regulations    28

Section 10.5.
Financial Tests    28

Section 10.6.
Liens    28

Section 10.7.
Indebtedness    29

Section 10.8.
Redemption    29

Section 10.9.
Loans and Investments    29

Section 10.10.
No Negative Pledge    30

Section 10.11.
Restricted Payments    31

SECTION 11.
EVENTS OF DEFAULT    31

SECTION 12.
REMEDIES ON DEFAULT, ETC.    34

Section 12.1.
Acceleration    34

Section 12.2.
Other Remedies    34

Section 12.3.
Rescission    34

Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.    35

SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    35

Section 13.1.
Registration of Notes    35

Section 13.2.
Transfer and Exchange of Notes    35

Section 13.3.
Replacement of Notes    36

SECTION 14.
PAYMENTS ON NOTES    36

Section 14.1.
Place of Payment    36

Section 14.2.
Home Office Payment    36

SECTION 15.
EXPENSES, ETC    37

Section 15.1.
Transaction Expenses    37

Section 15.2.
Survival    37

SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    38

SECTION 17.
AMENDMENT AND WAIVER    38

Section 17.1.
Requirements    38

Section 17.2.
Solicitation of Holders of Notes    38

Section 17.3.
Binding Effect, Etc.    39


- iii -

--------------------------------------------------------------------------------




Section 17.4.
Notes Held by Company, Etc.    39

SECTION 18.
NOTICES    39

SECTION 19.
REPRODUCTION OF DOCUMENTS    40

SECTION 20.
CONFIDENTIAL INFORMATION    40

SECTION 21.
SUBSTITUTION OF PURCHASER    41

SECTION 22.
MISCELLANEOUS    42

Section 22.1.
Successors and Assigns    42

Section 22.2.
Accounting Terms    42

Section 22.3.
Severability    42

Section 22.4.
Construction, Etc.    42

Section 22.5.
Counterparts    42

Section 22.6.
Governing Law    43

Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial    43

Section 22.8.
Transaction References    43






- iv -

--------------------------------------------------------------------------------






SCHEDULE A    —    INFORMATION RELATING TO PURCHASERS
SCHEDULE B
—        DEFINED TERMS

SCHEDULE 1.1
—        FORM OF 3.80% SENIOR NOTE DUE AUGUST 28, 2025

SCHEDULE 1.2
—        FORM OF GUARANTY

SCHEDULE 4.4(a)(i) —
FORM OF OPINION OF SPECIAL COUNSEL FOR THE OBLIGORS

SCHEDULE 4.4(a)(ii) — FORM OF OPINION OF SPECIAL NEW YORK COUNSEL FOR THE
OBLIGORS
SCHEDULE 4.4(b)
—        FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

SCHEDULE 5.3
—        DISCLOSURE MATERIALS

SCHEDULE 5.4
—    SUBSIDIARIES OF EASTGROUP PROPERTIES, INC. AND OWNERSHIP OF SUBSIDIARY
EQUITY INTERESTS

SCHEDULE 5.5
—        FINANCIAL STATEMENTS

SCHEDULE 5.15
—        EXISTING INDEBTEDNESS




- v -

--------------------------------------------------------------------------------




EASTGROUP PROPERTIES, L.P.
EASTGROUP PROPERTIES, INC.
190 EAST CAPITOL STREET, SUITE 400
JACKSON, MISSISSIPPI 39201


3.80% Senior Notes due August 28, 2025
August 28, 2013
TO EACH OF THE PURCHASERS LISTED IN

    SCHEDULE A HERETO:
Ladies and Gentlemen:
EASTGROUP PROPERTIES, L.P., a Delaware limited partnership (the “Operating
Partnership”), and EASTGROUP PROPERTIES, Inc., a Maryland corporation (the
“Parent”), jointly and severally (together with any successor thereto that
becomes a party hereto pursuant to Section 10.2, collectively the “Company”),
agree with each of the Purchasers as follows:
Section 1.
AUTHORIZATION OF NOTES; GUARANTIES.

Section 1.1.    The Notes.
The Company has authorized the issue and sale of $100,000,000 aggregate
principal amount of its 3.80% Senior Notes due August 28, 2025 (as amended,
restated or otherwise modified from time to time pursuant to Section 17 and
including any such notes issued in substitution therefor pursuant to Section 13,
the “Notes”). The Notes shall be substantially in the form set out in
Schedule 1.1. Certain capitalized and other terms used in this Agreement are
defined in Schedule B. References to a “Schedule” are references to a Schedule
attached to this Agreement unless otherwise specified. References to a “Section”
are references to a Section of this Agreement unless otherwise specified.
Section 1.2.    The Guaranties.
On the terms and subject to the conditions set forth herein, the obligations of
the Company under this Agreement and the Notes will be unconditionally and
irrevocably guaranteed by Subsidiaries of the Parent (each being a “Guarantor”
and collectively, the “Guarantors”, which terms shall include at any time each
Original Guarantor and each other Subsidiary of the Parent that hereafter
executes and delivers a Guaranty pursuant to Section 9.7 or Section 9.8(b) but
shall exclude at such time any Original Guarantor or other Subsidiary or other
Person theretofore released

-1-

--------------------------------------------------------------------------------




from its obligations as a Guarantor pursuant to Section 9.7), pursuant to a
Guaranty of such Guarantor (as amended, restated or otherwise modified from time
to time) substantially in the form of Schedule 1.2 (individually, a “Guaranty”
and collectively, the “Guaranties”, which terms shall include at any time each
Guaranty executed and delivered at the Closing pursuant to Section 4.12 or
thereafter pursuant to Section 9.7 or Section 9.8).
SECTION 2.
SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.
SECTION 3.
CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Willkie Farr & Gallagher LLP, 787 Seventh Avenue, New York,
New York 10019, at 10:00 a.m., New York time, at a closing (the “Closing”) on
August 28, 2013 or on such other Business Day thereafter on or prior to
September 6, 2013 as may be agreed upon by the Company and the Purchasers. At
the Closing the Company will deliver to each Purchaser the Notes to be purchased
by such Purchaser in the form of a single Note (or such greater number of Notes
in denominations of at least $100,000 as such Purchaser may request) dated the
date of the Closing and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to the
account set forth in the funding instructions delivered pursuant to Section
4.10. If at the Closing the Company shall fail to tender such Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction or such failure by the
Company to tender such Notes.
SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Obligors in the Transaction Documents shall be correct when
made and at the Closing.
Section 4.2.    Performance; No Default. The Obligors shall have performed and
complied with all their respective agreements and conditions contained in the
Transaction Documents to

-2-

--------------------------------------------------------------------------------




which the Obligors are parties required to be performed or complied with by them
prior to or at the Closing. Before and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since December 31, 2012 that would have been prohibited by Section 9
or Section 10 had such Section applied since such date.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s Organizational Documents as
then in effect. Comparable certificates shall be provided in respect of each
Original Guarantor.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a)(i) from Forman Perry Watkins Krutz & Tardy LLP, counsel for the
Company and the Original Guarantors, covering the matters set forth in
Schedule 4.4(a)(i) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (ii) from Jaeckle Fleischmann & Mugel, LLP, counsel for the
Company and the Original Guarantors, covering the matters set forth in
Schedule 4.4(a)(ii) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Willkie Farr & Gallagher LLP, the Purchasers’ special
counsel in connection with such transactions, substantially in the form set
forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

-3-

--------------------------------------------------------------------------------




Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.
Section 4.9.    Changes in Corporate Structure. Neither the Operating
Partnership nor the Parent shall have changed its jurisdiction of incorporation
or organization, as applicable, or been a party to any merger or consolidation
or succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5.
Section 4.10.    Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3, including (i) the name and address of the
transferee bank and the name and telephone number of a contact person at such
bank, (ii) such transferee bank’s ABA number and (iii) the account name and
number into which the purchase price for the Notes is to be deposited.
Section 4.11.    Pool Properties. The Company shall have delivered to such
Purchaser an Officer’s Certificate certifying the Properties in the Pool.
Section 4.12.    Original Guaranties. Each of the Original Guarantors shall have
duly executed and delivered to such Purchaser a Guaranty and all such Guaranties
shall be in full force and effect.
Section 4.13.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Operating Partnership and the Parent, jointly and severally, represent and
warrant to each Purchaser that:
Section 5.1.    Organization; Power and Authority. Each Obligor is a corporation
or other legal entity duly organized, validly existing and in good standing
under the laws of its jurisdiction

-4-

--------------------------------------------------------------------------------




of organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Obligor has the
power and authority to own or hold under lease the Properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement, the Notes, and each other
Transaction Document to which it is a party, as applicable, and to perform the
provisions hereof and thereof. No Obligor is subject to any instrument or
agreement which would materially prevent it from conducting its business as it
is now conducted or as it is contemplated to be conducted.
Section 5.2.    Authorization, Etc. The Transaction Documents have been duly
authorized by all necessary corporate or other company action on the part of the
Obligors party thereto, as applicable, and this Agreement and the Guaranties
constitute, and upon execution and delivery thereof each Note will constitute, a
legal, valid and binding obligation of each of the Obligors party thereto, as
applicable, enforceable against such Obligors in accordance with their
respective terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
Section 5.3.    Disclosure. The Company’s Form 10-K, as filed with the SEC, for
the period ended December 31, 2012 (the “2012 Form 10-K”) fairly describes, in
all material respects, the general nature of the business and principal
Properties of the Company and its Subsidiaries. This Agreement, the 2012 Form
10-K, the Company’s Forms 10-Q, as filed with the SEC, for the periods ended
March 31, 2013 and June 30, 2013, the financial statements listed in Schedule
5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company on or prior to March 12, 2013 in
connection with the transactions contemplated hereby and identified in Schedule
5.3 (this Agreement, the 2012 Form 10-K and such documents, certificates or
other writings and such financial statements delivered to each Purchaser being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Disclosure Documents, since December 31, 2012, there has been no change in the
financial condition, operations, business, Properties or prospects of the
Company or any Subsidiary except changes that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. 
(a)    Schedule 5.4 contains (except as noted therein) complete and correct
lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary, the
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar Equity Interests

-5-

--------------------------------------------------------------------------------




outstanding owned by the Company and each other Subsidiary, (ii) the Company’s
Affiliates, other than Subsidiaries, and (iii) the Company’s directors and
senior officers.
(b)    All of the outstanding shares of capital stock or similar Equity
Interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the Properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar Equity Interests of such
Subsidiary.
(e)    The Company has no Subsidiaries (excluding Wholly-Owned Subsidiaries
which have executed a Guaranty) which individually or in the aggregate own more
than 10% in value of the consolidated assets of the Company and its
Subsidiaries, as determined in accordance with Generally Accepted Accounting
Principles. Each of the Company’s Subsidiaries is a “qualified REIT subsidiary”
under Section 856 of the Code.
Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with Generally
Accepted Accounting Principles consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments). The Company and
its Subsidiaries do not have any Material liabilities that are not disclosed in
the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes and by
the Obligors of the other Transaction Documents to which they are a party, as
applicable, will not (i) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any Property
of any Obligor under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, Organizational Document, shareholders agreement or any
other agreement or

-6-

--------------------------------------------------------------------------------




instrument to which such Obligor is bound or by which such Obligor or any of its
Properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to any
Obligor or (iii) violate any Legal Requirement applicable to any Obligor.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes or by the Obligors of the other
Transaction Documents to which they are a party, as applicable.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a)    There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened against or affecting any Obligor
or any Property of any Obligor in any court or before any arbitrator of any kind
or before or by any Governmental Authority that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    No Obligor is (i) in default under any agreement or instrument to which
it is a party or by which it is bound, (ii) in violation of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority or (iii) in
violation of any Legal Requirement (including, without limitation, Environmental
Laws, the USA PATRIOT Act or any of the other laws and regulations that are
referred to in Section 5.16), which default or violation could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.9.    Taxes. Each Obligor has filed all tax returns that are required
to have been filed in any jurisdiction, and have paid all taxes shown to be due
and payable on such returns and all other taxes and assessments levied upon them
or their Properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or another Obligor, as the case may be, has
established adequate reserves in accordance with Generally Accepted Accounting
Principles. The Company knows of no basis for any other tax or assessment that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of U.S. federal, state or other taxes
for all fiscal periods are adequate. The U.S. federal income tax liabilities of
the Company and its Subsidiaries have been finally determined (whether by reason
of completed audits or the statute of limitations having run) for all fiscal
years up to and including the fiscal year ended December 31, 2011.
Section 5.10.    Title to Property; Leases. The Obligors have good and
sufficient title to their respective Properties that individually or in the
aggregate are Material, including all such Properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by an Obligor after such date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement. All

-7-

--------------------------------------------------------------------------------




leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc.
(a)    The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.
(b)    To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.
(c)    To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Company or any of its Subsidiaries.
Section 5.12.    Compliance with ERISA.
(a)    The Company and each ERISA Affiliate, if any, have operated and
administered each Plan in compliance with all applicable laws except for such
instances of noncompliance as have not resulted in and could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, Properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

-8-

--------------------------------------------------------------------------------




(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers, each of which has been offered the Notes at a private sale
for investment. Neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder for general corporate purposes. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens.
(a)    Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of August 15, 2013 (including descriptions of the obligors and obligees,
principal amounts outstanding, any collateral therefor and any Guaranties
thereof), since which date there has been no Material change in the amounts,
interest

-9-

--------------------------------------------------------------------------------




rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
(b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its Property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its Property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its Organizational Documents) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company or any Subsidiary, except as disclosed in
Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc.
(a)    Neither the Company nor any Controlled Entity is (i) a Person (an “OFAC
Listed Person”) whose name appears on the list of Specially Designated Nationals
and Blocked Persons published by the Office of Foreign Assets Control, United
States Department of the Treasury (“OFAC”), (ii) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or (y)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (iii) otherwise blocked, subject to sanctions
under or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (i), (ii)
or (iii), a “Blocked Person”). Neither the Company nor any Controlled Entity has
been notified that its name appears or may in the future appear on a state list
of Persons that engage in investment or other commercial activities in Iran or
any other country that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.

-10-

--------------------------------------------------------------------------------




(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.
(d)    %3)    Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii)
to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (iii) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (iv) has been or is the target of
sanctions imposed by the United Nations or the European Union;
(1)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage; and
(2)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.
Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility

-11-

--------------------------------------------------------------------------------




Holding Company Act of 2005, as amended, the ICC Termination Act of 1995, as
amended, or the Federal Power Act, as amended, nor is the Company a “commodity
pool” as that term is defined under the Commodity Exchange Act.
Section 5.18.    Environmental Matters.
(a)    Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim and no proceeding has been instituted asserting
any claim against the Company or any of its Subsidiaries or any of their
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(d)    Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
Section 5.19.    Pool Properties. As of the date of this Agreement, the
Properties in the Pool are listed on the attachment to the Officer’s Certificate
being delivered pursuant to Section 4.11 and each such Property complies with
the requirements of Section 9.8.
Section 5.20.    No Contractual or Corporate Restrictions. No Obligor is a party
to, or bound by, any contract, agreement or charter or other corporate
restriction materially and adversely affecting its business, Property, assets,
operations or condition, financial or otherwise.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such

-12-

--------------------------------------------------------------------------------




Purchaser or for the account of one or more pension or trust funds and not with
a view to the distribution thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control. Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an

-13-

--------------------------------------------------------------------------------




ownership interest in the Company that would cause the QPAM and the Company to
be “related” within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.
INFORMATION AS TO COMPANY.

Section 7.1.    Financial and Business Information. The Company shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:
(i)    Quarterly Statements — upon the earlier of (1) the date by which the
Parent’s financial statements are required to be delivered under any Material
Credit Facility and (2) five Business Days greater than the period applicable to
the filing of the Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with the SEC
regardless of whether the Parent is subject to the filing requirements thereof,
duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and

-14-

--------------------------------------------------------------------------------




(ii)    consolidated statements of income, changes in equity and cash flows of
the Company and its Subsidiaries, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with Generally Accepted Accounting Principles applicable to quarterly
financial statements generally, and certified by a Senior Financial Officer as
fairly presenting, in all material respects, the financial position of the
companies being reported on and their results of operations and cash flows,
subject to changes resulting from year-end adjustments, provided that delivery
within the time period specified above of copies of the Parent’s Form 10‑Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a), and
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10‑Q if it shall have timely made such Form 10‑Q available on
“EDGAR” (or any successor thereto established by the SEC) or on its home page on
the worldwide web (at the date of this Agreement located at: www.eastgroup.net)
and shall have given each such Purchaser and holder of a Note notice within five
Business Days of such availability on EDGAR (or any successor thereto
established by the SEC) or on its home page in connection with each delivery
(such availability and notice thereof being referred to as “Electronic
Delivery”);
(j)    Annual Statements — upon the earlier of (1) the date by which the
Parent’s financial statements are required to be delivered under any Material
Credit Facility and (2) five Business Days greater than the period applicable to
the filing of the Annual Report on Form 10‑K (the “Form 10‑K”) with the SEC
regardless of whether the Parent is subject to the filing requirements thereof,
duplicate copies of,
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in equity and cash flows of
the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with Generally
Accepted Accounting Principles, and accompanied by an opinion thereon (without a
“going concern” or similar qualification or exception and without any
qualification or exception as to the scope of the audit on which such opinion is
based) of independent public accountants of recognized national standing, which
opinion shall state that such financial statements present fairly, in all
material respects, the financial position of the companies being reported upon
and their results of operations and cash flows and have been prepared in
conformity with Generally Accepted Accounting Principles, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with the standards of the Public Company Accounting
Oversight Board (United States), and that such audit provides a reasonable basis
for such opinion in the circumstances, provided that the delivery within the
time period specified above of the Parent’s Form 10‑K for such fiscal year
prepared in accordance with the requirements therefor and filed with the SEC,
shall be deemed to satisfy the requirements

-15-

--------------------------------------------------------------------------------




of this Section 7.1(b), and provided, further, that the Company shall be deemed
to have made such delivery of such Form 10‑K if it shall have timely made
Electronic Delivery thereof;
(k)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report or notice sent by the Company or any
Subsidiary to its principal lending banks as a whole (excluding information sent
to such banks in the ordinary course of administration of a bank facility, such
as information relating to pricing and borrowing availability, but including
notice regarding any changes in the capitalization rate used therein for the
purpose of calculating the value of operating real estate assets of the Company
and its Subsidiaries thereunder) or to its public Securities holders generally,
and (ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), each proxy
statement and each prospectus and all amendments thereto filed by the Company or
any Subsidiary with the SEC, provided that the Company shall be deemed to have
made delivery of the information and items described in subsection (ii) hereof
if it shall have timely made Electronic Delivery thereof;
(l)    Notice of Default or Event of Default; Material Adverse Change; Material
Litigation — promptly, and in any event within five Business Days after a
Responsible Officer obtains actual knowledge of the existence of (i) any Default
or Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(e), (ii) the institution or threatened institution of
any lawsuit or proceeding affecting any Obligor in which the claim exceeds
$1,000,000 or (iii) any Material Adverse Change, in each case, a written notice
specifying the nature and, if applicable, period of existence thereof and what
action the Company is taking or proposes to take with respect thereto;
(m)    ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer obtains actual knowledge of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
Properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions,

-16-

--------------------------------------------------------------------------------




if such liability or Lien, taken together with any other such liabilities or
Liens then existing, could reasonably be expected to have a Material Adverse
Effect;
(n)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and
(o)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or Properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Parent’s Form 10‑Q and Form 10‑K) or
relating to the ability of the Obligors to perform their respective obligations
hereunder and under the Notes and the other Transaction Documents, as
applicable, as from time to time may be reasonably requested by any such
Purchaser or holder of a Note.
Section 7.2.    Officer’s Certificate. The Company shall, within 50 days after
the end of each quarter (except the last quarter) of each respective fiscal year
of the Company, and within 100 days after the end of each respective fiscal year
of the Company, deliver to each Purchaser and each holder of a Note a
certificate of a Senior Financial Officer:
(f)    Covenant Compliance — setting forth the information from the financial
statements delivered pursuant to Section 7.1(a) or Section 7.1(b) that is
required in order to establish whether the Company was in compliance with the
requirements of Sections 9 and 10 during the quarterly or annual period covered
by the statements then being furnished (including such schedules, computations
and other information in reasonable detail as may be required to demonstrate
compliance with the covenants set forth herein), and the calculation of the
amount, ratio or percentage then in existence. In the event that the Company or
any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from Generally
Accepted Accounting Principles with respect to such election;
(g)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto;

-17-

--------------------------------------------------------------------------------




(h)    Capital Plan — setting forth a current capital plan for the next four
calendar quarters, including projected sources and uses of funds (including
dividend and debt payments);
(i)    Property List — in the case of the financial statements delivered
pursuant to Section 7.1(a), containing a detailed listing of the Company and its
Subsidiaries’ Property and the Net Book Basis thereof and identifying each
Property in the Pool; and
(j)    FFO – containing a statement of Funds From Operations.
Section 7.3.    Visitation; Professional Services. The Company shall permit the
representatives of each Purchaser and each holder of a Note that is an
Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and its independent public accountants, and (with the consent of the Company,
which consent will not be unreasonably withheld) to visit the other offices and
Properties of the Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing;
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or Properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
(c)    Professional Services — Promptly upon the request of any holder that is
an Institutional Investor, the Company, at the Company’s sole cost and expense,
shall: (i) allow an inspection and/or appraisal of the Obligors’ Property to be
made by a Person approved by the requesting holder in its sole discretion; and
(ii) whenever a holder that is an Institutional Investor has reasonable cause to
believe that a Default or Event of Default may exist, cause to be conducted or
prepared any other written report, summary, opinion, inspection, review, survey,
audit or other professional service relating to the Property of the Company and
its Subsidiaries or any operations in connection with it (all as designated in
the holder’s request), including, without limitation, any accounting,
architectural, consulting, engineering, design, legal, management, pest control,
surveying, title abstracting or other technical, managerial or professional
service relating to such Property or its operations.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officers’
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements:

-18-

--------------------------------------------------------------------------------




(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of Section
7.2 are delivered to each Purchaser and each holder of a Note by e-mail;
(ii)    the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC and shall have made such form available on “EDGAR” (or any
successor thereto established by the SEC) or on its home page on the internet,
which is located at www.eastgroup.net as of the date of this Agreement, and
shall have delivered the related Officer’s Certificate satisfying the
requirements of Section 7.2 to each Purchaser and each holder of a Note by
e-mail or by posting on IntraLinks or on any other similar website to which each
Purchaser and each holder of Notes has free access;
(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each Purchaser and each holder of Notes
has free access;
(iv)    the Company shall have filed any of the items referred to in Section
7.1(c)(ii) with the SEC and shall have made such items available on “EDGAR” (or
any successor thereto established by the SEC) or on its home page on the
internet or on IntraLinks or on any other similar website to which each
Purchaser and each holder of Notes has free access, or shall have delivered such
items to each Purchaser and each holder of a Note by e-mail; or
(v)    the Company shall have made the items referred to in Section 7.1(c)(i)
available on its home page on the internet or on IntraLinks or on any other
similar website to which each Purchaser and each holder of Notes has free
access, or shall have delivered such items to each Purchaser and each holder of
a Note by e-mail;
provided, however, that in the case of any of clause (ii), (iii), (iv) or (v),
the Company shall have given each Purchaser and each holder of a Note written
notice within five Business Days, which may be by e-mail or in accordance with
Section 18, of such posting or filing in connection with each delivery.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1.    Required Prepayments; Maturity. On August 28, 2020, August 28,
2023 and August 28, 2025, the Company will prepay $30,000,000, $50,000,000 and
$20,000,000, respectively, principal amount (or such lesser principal amount as
shall then be outstanding) of the Notes at par and without payment of the
Make-Whole Amount or any premium, provided that upon any partial prepayment of
the Notes pursuant to Section 8.2 or Section 8.7, the principal amount of each
required prepayment of the Notes becoming due under this Section 8.1 on and
after the date of such prepayment shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Notes is reduced as a result of such
prepayment.

-19-

--------------------------------------------------------------------------------




As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 5% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 10 days and not more than 60
days prior to the date fixed for such prepayment unless the Company and the
Required Holders agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.1 or Section 8.2, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.
Section 8.4.    Maturity; Surrender, Etc.     In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
Section 8.5.    Purchase of Notes. The Company will not, and will not permit any
Affiliate to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder of Notes
with sufficient information to enable it to make an informed decision with
respect to such offer, and shall remain open for acceptance for at least 20
Business Days. If the holders of more than 25% of the unpaid principal amount of
the Notes then

-20-

--------------------------------------------------------------------------------




outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least five Business Days from its receipt of such
notice to accept such offer.
Section 8.6.    Make-Whole Amount.
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury securities with the maturities (i) closest to and greater than such
Remaining Average Life and (ii) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as

-21-

--------------------------------------------------------------------------------




of such Settlement Date. If there is no such U.S. Treasury constant maturity
having a term equal to such Remaining Average Life, such implied yield to
maturity will be determined by interpolating linearly between (1) the U.S.
Treasury constant maturity so reported with the term closest to and greater than
such Remaining Average Life and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (i) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (ii) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Prepayment Upon a Change of Control.
(a)    Promptly and in any event within five Business Days after the occurrence
of a Change of Control, the Company will give written notice thereof (a “Change
of Control Notice”) to the holders of all outstanding Notes, which Change of
Control Notice shall (i) refer specifically to this Section 8.7, (ii) describe
the Change of Control in reasonable detail and specify the Change of Control
Prepayment Date and the Response Date (as respectively defined below) in respect
thereof, and (iii) offer to prepay all Notes at the price specified below on the
date therein specified (the “Change of Control Prepayment Date”), which shall be
a Business Day following the Response Date referred to below and in any event
not more than 45 days after the date of such Change of Control Notice. Each
holder of a Note will notify the Company of such holder’s acceptance or
rejection of such offer by giving written notice of such acceptance or rejection
to the Company on or before the date for such notice specified in such Change of
Control Notice (the “Response Date”), which specified date shall be not less
than 20 days nor more than 30 days after the date of such Change of Control
Notice. The Company shall prepay on the Change of Control Prepayment Date all of
the Notes held by the holders as to which such offer has been so accepted (it
being understood that failure of any holder to accept such offer on or before
the Response Date shall be deemed to constitute rejection by such holder), at
100% of the principal amount of each such Note together with interest accrued
thereon to the Change of Control Prepayment Date, without premium. If any

-22-

--------------------------------------------------------------------------------




holder shall reject (or be deemed to have rejected) such offer with respect to
any Note held by such holder on or before the Response Date, such holder shall
be deemed to have waived its rights under this Section 8.7 to require prepayment
of such Note for which such offer was rejected (or deemed rejected) in respect
of such Change of Control but not in respect of any subsequent Change of
Control.
(b)    For purposes of this Section 8.7, any holder of more than one Note may
act separately with respect to each Note so held (with the effect that a holder
of more than one Note may accept such offer with respect to one or more Notes so
held and reject such offer with respect to one or more other Notes so held).
Section 8.8.    Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.2 and Section 8.7 that the notice of any optional prepayment or
prepayment upon a Change of Control, respectively, specify a Business Day as the
date fixed for such prepayment), (a) subject to clause (b), any payment of
interest on any Note that is due on a date that is not a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; and (b) any payment of principal of or Make-Whole Amount on any
Note (including principal due on the Maturity Date of such Note) that is due on
a date that is not a Business Day shall be made on the next succeeding Business
Day and shall include the additional days elapsed in the computation of interest
payable on such next succeeding Business Day.
SECTION 9.
AFFIRMATIVE COVENANTS.

The Operating Partnership and the Parent, jointly and severally, covenant that
from and after the date of this Agreement and for so long as any of the Notes
are outstanding:
Section 9.1.    Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all Legal
Requirements to which each of them is subject, as applicable, including, without
limitation, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective Properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Parent will comply with all Legal Requirements to maintain,
and will at all times qualify as and maintain, its status as a real estate
investment trust under Section 856(c)(1) of the Code.
Section 9.2.    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective Properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves

-23-

--------------------------------------------------------------------------------




are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.
Section 9.3.    Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective Properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its Properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their Properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on Properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or any Subsidiary has
established adequate reserves therefor in accordance with Generally Accepted
Accounting Principles on the books of the Company or such Subsidiary.
Section 9.5.    Corporate Existence, Etc. Subject to Section 10.2, the Company
will at all times preserve and keep its corporate existence in full force and
effect. The Company will at all times preserve and keep in full force and effect
the corporate existence of each Subsidiary (unless merged into the Company or a
Wholly-Owned Subsidiary) and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.
Section 9.6.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
Generally Accepted Accounting Principles and all applicable Legal Requirements
of any Governmental Authority having legal or regulatory jurisdiction over the
Company or such Subsidiary, as the case may be. The Company will, and will cause
each of its Subsidiaries to, keep books, records and accounts which, in
reasonable detail, accurately reflect all transactions and dispositions of
assets. The Company and its Subsidiaries have devised a system of internal
accounting controls sufficient to provide reasonable assurances that their
respective books, records, and accounts accurately reflect all transactions and
dispositions of assets and the Company will, and will cause each of its
Subsidiaries to, continue to maintain such system.



-24-

--------------------------------------------------------------------------------




Section 9.7.    Guarantors.
(d)    The Company will cause each Subsidiary of the Parent (other than the
Operating Partnership) that guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co-borrower or otherwise, for or in
respect of any Indebtedness under any Material Credit Facility to concurrently
therewith deliver the following to each holder of a Note:
(i)    an executed counterpart of the Guaranty;
(ii)    a certificate signed by an authorized responsible officer of such
Guarantor containing representations and warranties on behalf of such Guarantor
to the same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2,
5.6, and 5.7 of this Agreement (with respect to such Guarantor and such
Guaranty);
(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Guarantor and the due authorization by all requisite action on the part of such
Guarantor of the execution and delivery of such Guaranty and the performance by
such Guarantor of its obligations thereunder; and
(iv)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Guarantor and such Guaranty as the
Required Holders may reasonably request.
(e)    The Company may request in writing that the holders of the Notes release,
and upon receipt of such request the holders shall release, a Guarantor from its
Guaranty so long as: (i) such Guarantor is not otherwise required to be a party
to such Guaranty under the immediately preceding subsection (a) or Section
9.8(b); (ii) no Default or Event of Default, shall then be in existence or would
occur as a result of such release; (iii) the representations and warranties made
or deemed made by the Company and each other Obligor in the Transaction
Documents to which any of them is a party, as applicable, shall be true and
correct on and as of the date of such release with the same force and effect as
if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances not
prohibited under the Transaction Documents; and (iv) each holder of a Note shall
have received such written request at least 10 days (or such shorter period as
may be acceptable to the holders) prior to the requested date of release.
Delivery by the Company to the holders of the Notes of any such request shall
constitute a representation by the Company that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request. The holders agree to furnish to the Company, upon the Company’s
written request and at the Company’s sole cost and expense, any release,
termination, or other agreement or document evidencing the foregoing release as
may be reasonably requested by the Company.
(f)    Notwithstanding the foregoing, if any lender or agent is paid any
remuneration as consideration for the release of such Guarantor as a borrower,
co-borrower or guarantor under a

-25-

--------------------------------------------------------------------------------




Material Credit Facility, then such remuneration shall be concurrently paid, on
the same equivalent terms, ratably to each holder of the Notes then outstanding.
Section 9.8.    Property Pool.
(f)    The Company will and, subject to Section 9.8(b), the Company’s
Subsidiaries will, at all times own (in fee simple title or through an Eligible
Ground Lease) a pool (the “Pool”) of assets that are not mortgaged, pledged,
hypothecated, or encumbered in any manner, other than Permitted Encumbrances,
with an aggregate Value such that the total amount of the Company’s Indebtedness
other than Secured Debt outstanding from time to time, shall never be greater
than 60% of such Value. The Pool shall have the following characteristics: (i)
assets in the Pool shall be completed income producing Industrial Buildings
(including properties containing multiple buildings in one industrial park),
with parking sufficient to meet all Legal Requirements and consistent with
market conditions that will accommodate full occupancy of the building,
provided, however, that Los Angeles Corporate Center Office Building in Los
Angeles, California, will not be excluded from the Pool because it is not an
Industrial Building, (ii) the Company must have received from third party
independent consultants, written assessments (including, without limitation,
Phase I environmental reports) for each Property in, or to be added to, the Pool
that do not disclose any material environmental conditions, structural defects
or title defects, or other material risks related to such Property, (iii) no
Property in the Pool shall be owned by the Parent, the Operating Partnership or
a Subsidiary which has a provision in its Organizational Documents which has or
may have the effect of prohibiting or limiting the Parent’s, the Operating
Partnership’s or the Subsidiary’s ability to sell, transfer or convey such
Property, and (iv) the Occupancy Level of the Pool in the aggregate must be at
least 80%, provided that, in order to meet such 80% requirement, the Company may
designate one or more Properties to be excluded from the Pool for a period of
time to be determined by the Company, so long as any such Property so designated
will also be excluded in the calculation of Value during such period of time.
The Company will provide written notice to each holder of each Property so
designated and will also provide written notice to each holder when such
Property shall once again be included in such calculations, with each such
written notice to be effective upon each holder’s receipt thereof. If requested
by a holder, the Company will provide to such holder written assessments from
third party independent environmental consultants for all Pool Properties
acquired after the date of this Agreement. If the Required Holders determine
that there are material environmental conditions existing on or risks to such
Properties, the Properties will be excluded from the Pool.
(g)    If any Property to be included in the Pool is owned by a Subsidiary of
the Company, it may be included in the Pool only if:
(i)    the owner of the Property is either (A) a Wholly-Owned Subsidiary of the
Company or (B) if not a Wholly-Owned Subsidiary, then (1) the Value of the
Property owned by such Subsidiary (“Partial Subsidiary Real Estate”) to be used
in the calculation in clause (a) above shall be as provided in clause (a)
multiplied by the cumulative percentage interest of the Subsidiary owned by the
Company, and (2) the Company controls all major decisions regarding the Partial
Subsidiary Real Estate, including the right to sell or refinance the Partial
Subsidiary Real Estate; and

-26-

--------------------------------------------------------------------------------




(ii)    the owner of the Property (A) executes a Guaranty in Proper Form and
delivers it to each holder of a Note, and otherwise meets the requirements of
Section 9.7(a), and such Guaranty remains in full force and effect, and (B)
would not at any time be in default under Section 11.1(f), (g), or (h), if said
subsections were applicable to said owner.
(h)    If the Company requests inclusion of assets in the Pool that do not meet
the requirements of this Section 9.8, then such assets may only be included in
the Pool upon the prior written approval of the Required Holders.
Section 9.9.    Co-Borrowers. (a) The Operating Partnership and the Parent shall
be bound jointly and severally with one another to keep, observe and perform the
covenants, agreements, obligations and liabilities imposed by this Agreement
upon the “Company”, (b) a release of one or more Persons comprising the
“Company” shall not in any way be deemed a release of any other Person
comprising “Company”, and (c) a separate action hereunder may be brought and
prosecuted against one or more of the Persons comprising the “Company” without
limiting any liability or impairing the right of a Purchaser or any holder to
proceed against any other Person comprising “Company”.
SECTION 10.
NEGATIVE COVENANTS.

The Operating Partnership and the Parent, jointly and severally, covenant that
from and after the date of this Agreement and for so long as any of the Notes
are outstanding:
Section 10.1.    Transactions with Affiliates. The Company will not and will not
permit any other Obligor to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of Properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Obligor), except in the
ordinary course and pursuant to the reasonable requirements of the Company’s or
such Obligor’s business and upon fair and reasonable terms no less favorable to
the Company or such Obligor than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
Section 10.2.    Merger, Consolidation, Acquisitions, Sale of Assets, Etc.
Neither the Parent nor the Operating Partnership will in a single transaction or
series of related transactions, directly or indirectly:
(a)    consolidate with or merge with any other Person or convey, transfer or
lease all or substantially all of its assets to any Person unless the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Parent or the Operating Partnership as an entirety, as the case may be,
shall be a solvent corporation or limited liability company organized and
existing under the laws of the United States or any state thereof (including the
District of Columbia), and, if the Parent or the Operating Partnership, as the
case may be, is not such corporation or limited liability company, (i) such
corporation or limited liability company shall have executed and delivered to
each holder of a Note its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement and the Notes and
(ii) such corporation or limited liability

-27-

--------------------------------------------------------------------------------




company shall have caused to be delivered to each holder of a Note an opinion of
nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof;
(b)    acquire all or substantially all of the assets of any Person other than
an acquisition in which the Company acquires all or substantially all of the
assets of another Person and the value of the assets acquired is less than 15%
of the value of the assets of the Company on a consolidated basis (in accordance
with Generally Accepted Accounting Principles) after such acquisition; or
(c)    sell, convey or lease all or any substantial part of its assets other
than sales or leases executed in the ordinary course of business; and
in each case, immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
No such sale, conveyance, or lease of any substantial part of the assets of the
Company shall have the effect of releasing the Company from its liability under
this Agreement or the Notes.
Section 10.3.    Line of Business. The Company will not and will not permit any
of its Subsidiaries to engage in any business if, as a result, the general
nature of the business in which the Company and its Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Company and its Subsidiaries, taken as a
whole, are engaged on the date of this Agreement as described in the financial
statements listed in Schedule 5.5.
Section 10.4.    Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or (c)
to engage, nor shall any Affiliate of either engage, in any activity that could
subject such Person or any holder to sanctions under CISADA or any similar law
or regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.
Section 10.5.    Financial Tests. The Company shall ensure that at all times, on
a consolidated basis in accordance with Generally Accepted Accounting
Principles:
(c)    the Secured Debt to Total Asset Value Ratio is no greater than 45%;
(d)    the Fixed Charge Coverage Ratio is not less than 1.40:1.00;

-28-

--------------------------------------------------------------------------------




(e)    the Tangible Net Worth is at least $655,800,700, plus 85% of the net
proceeds (gross proceeds less reasonable and customary costs of sale and
issuance paid to Persons not Affiliates of any Obligor) received by the Company
at any time following September 30, 2012 from the issuance of an ownership
interest in the Company;
(f)    the Unencumbered Interest Coverage Ratio is not less than 2.00:1.00; and
(g)    the Total Liabilities to Total Asset Value Ratio is no greater than 60%.
Section 10.6.    Liens. The Company will not and will not permit any of its
Subsidiaries to directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any Property (including, without limitation, any document or instrument in
respect of goods or accounts receivable) of the Company or any such Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom, or assign or otherwise convey any right to receive income or profits,
unless after giving effect to such action, no Default or Event of Default shall
have occurred and be continuing, provided that notwithstanding the foregoing,
the Company shall not, and shall not permit any of its Subsidiaries to, secure
any Indebtedness outstanding under or pursuant to any Material Credit Facility
unless and until the Notes (and any Guaranty) shall concurrently be secured
equally and ratably with such Indebtedness pursuant to documentation in Proper
Form including, without limitation, an intercreditor agreement and opinions of
counsel to the Company and/or any such Subsidiary, as the case may be, from
counsel that is reasonably acceptable to the Required Holders.
Section 10.7.    Indebtedness. The Company will not and will not permit any of
its Subsidiaries to create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness in excess of the Indebtedness
which may be incurred within the limitations contained in Section 9.8 and
Section 10.5.
Section 10.8.    Redemption. Neither the Parent nor the Operating Partnership
shall at any time buy back, redeem, retire or otherwise acquire, directly or
indirectly, any shares of its capital stock or other similar Equity Interests if
such action would cause the Company not to be in compliance with this Agreement,
and so long as the aggregate market value of such stock or other Equity
Interests when acquired shall not exceed, during any calendar year, 15% of the
Company’s Net Worth.
Section 10.9.    Loans and Investments. The Company will not and will not permit
any of its Subsidiaries to make any loan, advance, extension of credit or
capital contribution to, or make or have any investment in, any Person, or make
any commitment to make any such extension of credit or investment, except:
(a)    travel advances in the ordinary course of business to officers, employees
and agents;
(b)    readily marketable securities issued or fully guaranteed by the United
States of America (or investments or money market accounts consisting of the
same);

-29-

--------------------------------------------------------------------------------




(c)    commercial paper rated “Prime 1” by Moody’s Investors Service, Inc. or A1
by Standard & Poor’s Rating Services, a division of The McGraw- Hill Companies,
Inc. (or investments or money market accounts consisting of the same);
(d)    certificates of deposit or repurchase certificates issued by financial
institutions (i) organized and existing under the laws of the United States of
America, or any state, territory, province or possession thereof and (ii) the
senior unsecured long-term debt of which is rated at least “A2” by Moody’s or at
least “A” by S&P (or investments or money market accounts consisting of the
same);
all of the foregoing in clauses (b), (c) and (d) not having a maturity of more
than one year from the date of issuance thereof;
(e)    investments in Subsidiaries through which the Company or a Subsidiary, as
applicable, invests in real estate assets permitted by this Agreement;
(f)    investments in Unconsolidated Affiliates that are engaged primarily in
the business of investment in and operation of Industrial Buildings (valued at
an amount equal to the Value of each Unconsolidated Affiliate’s operating real
estate assets multiplied by the Equity Percentage for such Unconsolidated
Affiliate);
(g)    loans, advances, and extensions of credit to Persons (who are not
Affiliates of any Obligor) secured by valid and enforceable first and second
priority Liens on real estate;
(h)    investments in undeveloped land;
(i)    investments in readily marketable securities (valued at the lower of cost
or then market price) of another Person, not an Affiliate of any Obligor, traded
on a national trading exchange, that is a real estate investment trust under
Section 856(c)(1) of the Code, or that is a real estate operating company;
(j)    investments in Industrial Buildings;
(k)    investments in real estate assets that are being constructed or developed
(including such assets that such Person has contracted to purchase and has no
option to terminate without penalty) to be Industrial Buildings, but are not yet
in operation; and
(l)    miscellaneous investments in other assets not described above not to
exceed 5% of Total Asset Value in the aggregate.
The Company will not and will not permit any of its Subsidiaries to mortgage,
pledge, hypothecate or encumber in any manner the loans, advances or extensions
of credit made pursuant to Section 10.9(g) or the securities held pursuant to
Section 10.9(i). In addition to the limitations set forth above, in no event
shall the aggregate value of all of the investments permitted under Sections
10.9(f), (g), (h) (i), (k) (valued at the total actual and budgeted cost of
construction or development of such real estate assets (excluding any such
assets on which construction has not commenced), including such costs incurred
and to be incurred by Unconsolidated Affiliates to the extent of the

-30-

--------------------------------------------------------------------------------




greater of (i) the Equity Percentage of the Company or any Subsidiary of the
Company in the applicable Unconsolidated Affiliate times the total actual and
budgeted cost of construction or development of the real estate and (ii) the
Recourse Amount with respect to such Unconsolidated Affiliate related to the
applicable real estate asset), and (l) exceed 30% of the Total Asset Value,
after giving effect to such investments. The calculation of the limitation
pursuant to the preceding sentence will be made without duplication if a loan or
investment shall be included in more than one category described in this Section
10.9.
Section 10.10.     No Negative Pledge. The Company will not and will not permit
any of its Subsidiaries to create, assume, or allow any Negative Pledge in favor
of any other Person affecting or relating to any asset in the Pool; provided,
however, that nothing in this Section 10.10 shall be deemed or construed to
prohibit the Company and any of its Subsidiaries from delivering from time to
time a Negative Pledge substantially in the form contained in Section 10.6 of
this Agreement in connection with a Material Credit Facility. For purposes of
this provision, “Negative Pledge” means, with respect to a given asset, any
provision of a document, instrument or agreement (other than this Agreement, the
Notes or any Guaranty or any Material Credit Facility) which prohibits or
purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that (i) an agreement that permits an Obligor to encumber its
assets so long as such Obligor maintains one or more specified ratios that may
limit such Obligor’s ability to encumber its assets but that does not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge and (ii) an agreement similar to Section
10.6 of this Agreement shall not constitute a Negative Pledge.
Section 10.11.     Restricted Payments. The Parent will not make any Restricted
Payment during any calendar quarter which, when added to all Restricted Payments
made during the same calendar quarter and the three immediately preceding
calendar quarters, exceeds 90% of the Funds From Operations during the
immediately preceding four calendar quarters; provided that the foregoing shall
not prohibit the Parent from (a) making the minimum amount of Restricted
Payments required to be made in order for the Parent to comply with the
provisions of Section 9.1, or (b) issuing stock in the Parent to a transferor
(not an Affiliate of any Obligor) of Property to the Company as a result of said
transferor’s election to convert partnership interests in the Operating
Partnership to stock in the Parent pursuant to agreements with said transferor
allowing said conversion as a portion of the consideration for the transfer.
Notwithstanding the foregoing, after the occurrence of an Event of Default, the
Parent will not make any Restricted Payment except as required by clause (a)
above; provided that, if, as a result of the occurrence of any Event of Default
any of the Notes have been accelerated pursuant to Section 12.1, the Company
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person other than to the Company or any Subsidiary. For purposes of this
provision, “Restricted Payment” means (i) any dividend or other distribution on
any shares of a Person’s capital stock (except dividends payable solely in
shares of its capital stock or in rights to subscribe for or purchase shares of
its capital stock) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of (x) any shares of a Person’s capital stock or (y)
any option, warrant or other right to acquire shares of a Person’s capital
stock.



-31-

--------------------------------------------------------------------------------




SECTION 11.
EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(d)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(e)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(f)    the Company or any Guarantor defaults in the performance of or compliance
with any term contained herein (other than those referred to in Sections 11(a)
and (b)) or in any Guaranty and such default is not remedied within 20 days
after the earlier of (i) a Responsible Officer obtaining actual knowledge of
such default and (ii) the Company receiving written notice of such default from
any holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(c)); or
(g)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby when taken as
a whole proves to have been false or incorrect in any material respect on the
date as of which made, or (ii) any representation or warranty made in writing by
or on behalf of any Guarantor or by any officer of such Guarantor in any
Guaranty or any writing furnished in connection with such Guaranty when taken as
a whole proves to have been false or incorrect in any material respect on the
date as of which made; or
(h)    (x) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $5,000,000 beyond any period of grace
provided with respect thereto, or (y) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least $5,000,000
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or, solely with respect to a
Material Credit Facility, one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (z) as a consequence of the occurrence
or continuation of any event or condition (other than as a result of a Change of
Control or the passage of time or the right of the holder of Indebtedness to
convert such Indebtedness into Equity Interests), (1) the Company or any
Subsidiary has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least $5,000,000, or (2) solely
with respect to a Material Credit Facility, one or more Persons have the right
to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or

-32-

--------------------------------------------------------------------------------




(i)    the Company or any Material Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation, dissolution or splitup, or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its Property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or
(j)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any Material Subsidiary,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its Property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Material Subsidiary, or any such
petition shall be filed against the Company or any Material Subsidiary and such
petition shall not be dismissed within 90 days; or
(k)    one or more final judgments or orders for the payment of money
aggregating in excess of $5,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company and the Material Subsidiaries and which judgments are not
discharged for 30 days during which execution shall not be effectively stayed;
or
(l)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect. As used
in this Section 11(i), the terms “employee benefit plan” and “employee welfare
benefit plan” shall have the respective meanings assigned to such terms in
section 3 of ERISA; or

-33-

--------------------------------------------------------------------------------




(m)    except as otherwise permitted under this Agreement, any Guaranty shall
cease to be in full force and effect, any Guarantor or any Person acting on
behalf of any Guarantor shall contest in any manner the validity, binding nature
or enforceability of any Guaranty, or the obligations of any Guarantor under any
Guaranty are not or cease to be legal, valid, binding and enforceable in
accordance with the terms of such Guaranty; or
(n)    any Obligor shall have concealed, removed, or permitted to be concealed
or removed, any part of its Property, with intent to hinder, delay or defraud
its creditors or any of them, or made or suffered a transfer of any of its
Property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or shall have made any transfer of its Property to or for the
benefit of a creditor at a time when other creditors similarly situated have not
been paid.
SECTION 12.
REMEDIES ON DEFAULT, ETC.

Section 12.1.    Acceleration.
(c)    If an Event of Default with respect to the Company described in
Section 11(f) or (g) (other than an Event of Default described in clause (i) of
Section 11(f) or described in clause (vi) of Section 11(f) by virtue of the fact
that such clause encompasses clause (i) of Section 11(f)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.
(d)    If any other Event of Default has occurred and is continuing, any holder
or holders of a majority in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
(e)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately

-34-

--------------------------------------------------------------------------------




due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note or
Guaranty, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than a
majority in principal amount of the Notes then outstanding, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Guaranty or any Note upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor

-35-

--------------------------------------------------------------------------------




promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within 10 Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Schedule 1.1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(g)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(h)    in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
SECTION 14.
PAYMENTS ON NOTES.

Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New

-36-

--------------------------------------------------------------------------------




York, New York at the principal office of JPMorgan Chase Bank in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.
Section 14.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.
SECTION 15.
EXPENSES, ETC.

Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Guaranty, the Notes or any other Transaction Document
(whether or not such amendment, waiver or consent becomes effective) within 15
Business Days after the Company’s receipt of any invoice therefor, including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, any Guaranty, the Notes or any other Transaction Document or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, any Guaranty, the Notes or any
other Transaction Document, or by reason of being a holder of any Note, (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Company or any other Obligor or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Notes and any Guaranty and (c) the costs and expenses incurred
in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO, provided that such costs and
expenses under this clause (c) shall not exceed $2,500. In the event that any
such invoice is not paid within 15 Business Days after the Company’s receipt
thereof, interest on the amount of

-37-

--------------------------------------------------------------------------------




such invoice shall be due and payable at the Default Rate commencing with the
16th Business Day after the Company’s receipt thereof until such invoice has
been paid. The Company will pay, and will save each Purchaser and each other
holder of a Note harmless from, (i) all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes) and
(ii) any and all wire transfer fees that the Company’s bank deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note.
Section 15.2.    Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Guaranty, the Notes, or any other
Transaction Document and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes, any
Guaranties and the other Transaction Documents embody the entire agreement and
understanding between each Purchaser and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER.

Section 17.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and
(b)    no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the Purchasers which is, or the
principal amount of the Notes the holders of which are, required to consent to
any amendment or waiver, or (iii) amend any of Sections 8 (except as set forth
in the second sentence of Section 8.2), 11(a), 11(b), 12, 17 and 20.

-38-

--------------------------------------------------------------------------------




Section 17.2.    Solicitation of Holders of Notes.
(m)    Solicitation. The Company will provide each Purchaser and each holder of
a Note then outstanding with sufficient information, sufficiently far in advance
of the date a decision is required, to enable such Purchaser or holder to make
an informed and considered decision with respect to any proposed amendment,
waiver or consent in respect of any of the provisions hereof or of the Notes or
any Guaranty. The Company will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to this Section 17 or any
Guaranty to each Purchaser and each holder of a Note promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite Purchasers or holders of Notes.
(n)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each
Purchaser or holder of a Note even if such Purchaser or holder did not consent
to such waiver or amendment.
(o)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Guaranty by a holder of a Note that has transferred or has
agreed to transfer its Note to the Company, any Subsidiary or any Affiliate of
the Company in connection with such consent shall be void and of no force or
effect except solely as to such holder, and any amendments effected or waivers
granted or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.
Section 17.3.    Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 or any Guaranty applies equally to all holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Company without regard to whether such Note has been marked to indicate such
amendment or waiver. No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and any Purchaser or holder of a Note and no delay in
exercising any rights hereunder or under any Note or Guaranty or other
Transaction Document shall operate as a waiver of any rights of any Purchaser or
holder of such Note.
Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Guaranty, the
Notes, or any other Transaction Document, or have directed the taking of any
action provided herein or in any Guaranty, the Notes, or any other Transaction
Document to be taken upon the direction of the holders of a specified percentage
of the aggregate principal amount

-39-

--------------------------------------------------------------------------------




of Notes then outstanding, Notes directly or indirectly owned by the Company or
any of its Affiliates shall be deemed not to be outstanding.
SECTION 18.
NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, or at such other
address as the Company shall have specified to the holder of each Note in
writing.
Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the date delivery is indicated on the
duly completed United States Postal Service return receipt, (ii) sent by
overnight delivery service shall be deemed effectively given or received upon
receipt, and (iii) sent by telecopy (with a copy sent by an internationally
recognized overnight delivery service) shall be deemed effectively given or
received on the day of such transmission of such notice or other communication
if transmitted prior to 5:00 p.m. eastern time on a Business Day and otherwise
shall be deemed effectively given or received on the first Business Day after
the day of transmission of such notice. Refusal to accept delivery shall be
deemed to constitute delivery.
SECTION 19.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company, the Purchaser or any other holder of Notes from contesting any such
reproduction to the

-40-

--------------------------------------------------------------------------------




same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement, any Guaranty, or any other
Transaction Document. Each holder of a Note, by its acceptance of a Note, will
be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 20 as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 20.

-41-

--------------------------------------------------------------------------------




In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
SECTION 21.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 22.
MISCELLANEOUS.

Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
Section 22.2.    Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with Generally Accepted Accounting Principles. Except as
otherwise specifically provided herein, (i) all computations made pursuant to
this Agreement shall be made in accordance with Generally Accepted Accounting
Principles, and (ii) all financial statements shall be prepared in accordance
with Generally Accepted Accounting Principles. For purposes of determining
compliance with this Agreement (including, without limitation, Section 9,
Section 10 and the definition of “Indebtedness”), any election by the Company to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

-42-

--------------------------------------------------------------------------------




Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.4.    Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 22.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 22.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial.
(a)    The Company irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

-43-

--------------------------------------------------------------------------------




(c)    Nothing in this Section 22.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
Section 22.8.    Transaction References. The Company agrees that any of New York
Life and the New York Life Affiliates may (a) refer to its or their role in
purchasing the Notes, as well as the identity of the Company and the aggregate
principal amount and the date of the Closing in respect of the Notes, on its
internet site or in marketing materials, press releases, published “tombstone”
announcements or any other print or electronic medium, and (b) display the
Company’s corporate logo in conjunction with any such reference.
* * * * *



-44-

--------------------------------------------------------------------------------






If you are in agreement with the foregoing, please sign a counterpart of this
Agreement and return it to the Company, whereupon this Agreement shall become a
binding agreement between you and the Company.
Very truly yours,
EASTGROUP PROPERTIES, L.P.
By: EastGroup Properties General Partners,
Inc., General Partner
                        
By:
/s/ N. Keith McKey
Name:
N. Keith McKey
Title:
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
 
 
By:
/s/ Bruce Corkern
Name:
Bruce Corkern
Title:
Senior Vice President, Controller and Chief Accounting Officer

EASTGROUP PROPERTIES, INC.
                        
By:
/s/ N. Keith McKey
Name:
N. Keith McKey
Title:
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
 
 
By:
/s/ Bruce Corkern
Name:
Bruce Corkern
Title:
Senior Vice President, Controller and Chief Accounting Officer




Signature Pages to Note Purchase Agreement

--------------------------------------------------------------------------------




This Agreement is hereby
accepted and agreed to as
of the date hereof.
NEW YORK LIFE INSURANCE COMPANY
By: /s/ Aron Davidowitz
Aron Davidowitz
Corporate Vice President
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION
By: New York Life Investment Management LLC, Its Investment Manager


By: /s/ Aron Davidowitz
Aron Davidowitz
Corporate Vice President
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 30C)
By: New York Life Investment Management LLC, Its Investment Manager


By: /s/ Aron Davidowitz
Aron Davidowitz
Corporate Vice President









Signature Pages to Note Purchase Agreement

--------------------------------------------------------------------------------




NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3-2)
By: New York Life Investment Management LLC, Its Investment Manager




By: /s/ Aron Davidowitz
Aron Davidowitz
Corporate Vice President
NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION INSTITUTIONALLY OWNED LIFE
INSURANCE SEPARATE ACCOUNT (BOLI 3)
By: New York Life Investment Management LLC, Its Investment Manager




By: /s/ Aron Davidowitz
Aron Davidowitz
Corporate Vice President







Signature Pages to Note Purchase Agreement

--------------------------------------------------------------------------------




SCHEDULE A
INFORMATION RELATING TO PURCHASERS


INTENTIONALLY OMITTED



-1-

--------------------------------------------------------------------------------




SCHEDULE B
DEFINED TERMS
“2012 Form 10-K” is defined in Section 5.3.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
Equity Interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or Equity Interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Applicable Percentage” means, when determining the Value of operating real
estate assets for the purposes of this Agreement, a capitalization rate equal to
7.25%, or such higher or lower percentage as shall be required or permitted
under a Material Credit Facility as of such date of determination, provided that
(i) the Applicable Percentage shall in no event be less than 6.75%, (ii) to the
extent different percentages are applicable under one or more Material Credit
Facilities as of such date of determination, the highest of such percentages
shall be the Applicable Percentage, and (iii) if there is no Material Credit
Facility in effect as of such date of determination, the highest percentage
applicable under the Material Credit Facility or Facilities last in effect shall
be the Applicable Percentage.
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
“Change of Control” means a change resulting when (a) any Person or Persons
acting together which would constitute a Group together with any Affiliates
thereof shall at any time either (i) Beneficially Own more than 50% of the
aggregate voting power of all classes of Voting Stock of the Parent or (ii)
succeed in having sufficient of its or their nominees elected to the Board of
Directors of the Parent, such that such nominees, when added to any existing
directors remaining on the Board of Directors of the Parent after such election
who is an Affiliate of such Person or Group, shall constitute a majority of the
Board of Directors of the Parent or (b) the Parent ceases

-1-

--------------------------------------------------------------------------------




to own, directly or indirectly, at least 51% of the evidence of ownership of the
Operating Partnership. As used herein (1) “Beneficially Own” means “beneficially
own” as defined in Rule 13d-3 of the Securities Exchange Act of 1934, as
amended, or any successor provision thereto; provided, however, that, for
purposes of this definition, a Person shall not be deemed to Beneficially Own
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates until such tendered securities
are accepted for purchase or exchange; (2) “Group” means a “group” for purposes
of Section 13(d) of the Securities Exchange Act of 1934, as amended; and (3)
“Voting Stock” of any Person shall mean capital stock of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only so long as no
senior class of securities has such voting power by reason of any contingency.
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means EastGroup Properties, L.P., a Delaware limited partnership, and
EastGroup Properties, Inc., a Maryland corporation, jointly and severally, or,
in each case, any successor that becomes such in the manner prescribed in
Section 10.2.
“Confidential Information” is defined in Section 20.
“Controlled Entity” means any of the Subsidiaries of the Parent or the Operating
Partnership and any of their respective Affiliates.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank in New York, New York as its “base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“EBITDA” means an amount derived from (a) net earnings, plus (b) depreciation,
amortization, interest expense and income taxes, plus or minus (c) any losses or
gains resulting from sales, writedowns, writeups, writeoffs or other valuation
adjustments of assets or liabilities, in each case, as determined on a
consolidated basis in accordance with Generally Accepted Accounting Principles,
and including (without duplication) the Equity Percentage of EBITDA for the
Company’s Unconsolidated Affiliates.
“Electronic Delivery” is defined in Section 7.1(a).

-2-

--------------------------------------------------------------------------------




“El Paso Ground Leases” means, collectively: (i) that certain Butterfield Trail
Industrial Park Lease dated September 13, 1991 (effective September 1, 1991),
between the City of El Paso, Texas, as Lessor, and Kasco Ventures, Inc. d/b/a
Kasco Ventures 226/227, as Lessee, as subsequently assigned to EastGroup
Properties, L.P., a Delaware limited partnership, successor by merger to
EastGroup Tennessee Properties, L.P., a California limited partnership, by that
certain Special Warranty Deed and Assignment of Ground Lease dated April 11,
2000, recorded as Document No. 20000025854, Real Property Records of El Paso
County, Texas; (ii) that certain Butterfield Trail Industrial Park Lease dated
November 25, 1997 (effective December 1, 1997) between the City of El Paso,
Texas, as Lessor, and EastGroup Properties, L.P., as Lessee, conveying a
leasehold interest in all of Lots 2, 3 and 4, Block 11, Butterfield Trail
Industrial Park, Unit Two, City of El Paso, El Paso County, Texas, as more
specifically described in the lease; (iii) that certain Butterfield Trail
Industrial Park Lease dated November 25, 1997 (effective December 1, 1997)
between the City of El Paso, Texas, as Lessor, and EastGroup Properties, L.P.,
as Lessee, conveying a leasehold interest in a portion of Lot 8, Block 12,
Butterfield Trail Industrial Park, Unit Three, City of El Paso, El Paso County,
Texas, as more specifically described in the lease; (iv) that certain
Butterfield Trail Industrial Park Lease dated December 1, 1997 (effective
December 1, 1997) between the City of El Paso, Texas, as Lessor, and EastGroup
Properties, L.P., as Lessee, conveying a leasehold interest in a portion of Lot
8 and all of Lot 7, Block 11, Butterfield Trail Industrial Park, Unit Two, City
of El Paso, El Paso County, Texas, as more specifically described in the lease;
and (v) that certain Butterfield Trail Industrial Park Lease dated December 1,
1997 (effective December 1, 1997) between the City of El Paso, Texas, as Lessor,
and EastGroup Properties, L.P., as Lessee, conveying a leasehold interest in a
portion of Lot 8 and all of Lot 9, Block 11, Butterfield Trail Industrial Park,
Unit Two, City of El Paso, El Paso County, Texas, as more specifically described
in the lease.
“Eligible Ground Lease” means a lease either expressly approved by the Required
Holders in writing or a lease meeting at least the following requirements: (a) a
remaining term (including renewal options exercisable at lessee’s sole option)
of at least 30 years, (b) the leasehold interest is transferable and assignable
without the landlord’s prior consent, (c) the ground lease is financeable in
that, among other things, it provides or allows for, without further consent
from the landlord, (i) notice and right to cure to lessee’s lender, (ii) a
pledge and mortgage of the leasehold interest, (iii) recognition of a
foreclosure of the leasehold interest including entering into a new lease with
the lender, and (iv) no right of landlord to terminate without consent of
lessee’s lender. It is hereby stipulated that the El Paso Ground Leases and the
South Florida Ground Leases constitute Eligible Ground Leases.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable

-3-

--------------------------------------------------------------------------------




for any share of capital stock of (or other ownership or profit interests in)
such Person or warrant, right or option for the purchase or other acquisition
from such Person of such shares (or such other interests), and any other
ownership or profit interest in such Person (including, without limitation,
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such share, warrant, option, right or other interest is
authorized or otherwise existing on any date of determination.
“Equity Percentage” means the aggregate ownership percentage of the Company in
each Unconsolidated Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Fixed Charge Coverage Ratio” means the ratio of (a) the Company’s EBITDA for
the immediately preceding four calendar quarters less the Unit Capital
Expenditures for such period, to (b) all amounts payable and paid on the
Company’s Indebtedness (not including irregular final “balloon” payments of
principal due at the stated maturity) plus all of the Company’s Interest Expense
plus all amounts payable and paid on Company’s preferred stock and preferred
units, in each case for the period used to calculate EBITDA.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“Funds From Operations” means net income of the Company determined in accordance
with Generally Accepted Accounting Principles, plus depreciation and
amortization; provided that there shall not be included in such calculation any
gain or loss from debt restructuring and sales of depreciable Properties. Funds
From Operations will be calculated, on an annualized basis, for the four
calendar quarters immediately preceding the date of the calculation. Funds From
Operations shall be calculated on a consolidated basis in accordance with
Generally Accepted Accounting Principles, and including (without duplication)
the Equity Percentage of Funds From Operations for the Company’s Unconsolidated
Affiliates.
“Generally Accepted Accounting Principles” means, as to a particular Person,
such accounting practice as, in the opinion of the independent accountants of
recognized national standing regularly retained by such Person and acceptable to
the Required Holders, conforms at the time to U.S. generally accepted accounting
principles, consistently applied. Generally Accepted Accounting Principles means
those principles and practices (a) which are recognized as such by the Financial
Accounting Standards Board, (b) which are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the most recent audited financial statements of the
relevant Person furnished to the Purchasers or the

-4-

--------------------------------------------------------------------------------




holders or where a change therein has been concurred in by such Person’s
independent auditors, and (c) which are consistently applied for all periods
after the date hereof so as to reflect properly the financial condition, and
results of operations and changes in financial position, of such Person.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
Properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantors” is defined in Section 1.2.
“Guaranty” is defined in Section 1.2.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” means and includes, without duplication (1) all obligations for
borrowed money and letter of credit or similar reimbursement obligations, (2)
all obligations evidenced by bonds, debentures, notes or other similar
agreements, (3) all obligations to pay the deferred purchase price of Property
or services, except trade accounts payable arising in the ordinary course of
business,

-5-

--------------------------------------------------------------------------------




(4) all guaranties, endorsements, and other contingent obligations in respect
of, or any obligations to purchase or otherwise acquire, Total Liabilities of
others (but not including contracts to purchase real property and assume related
liabilities which are not yet consummated if the buyer has the ability to
terminate the contract at its option), (5) all Total Liabilities secured by any
Lien existing on any interest of the Person with respect to which Indebtedness
is being determined in Property owned subject to such Lien whether or not the
Total Liabilities secured thereby shall have been assumed, (6) dividends of any
kind or character or other proceeds payable with respect to any stock, (7) the
Swap Termination Value of all Swap Contracts, and (8) all obligations of such
person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends. Indebtedness shall be calculated
on a consolidated basis in accordance with Generally Accepted Accounting
Principles (subject to Section 22.2), and including (without duplication) the
Equity Percentage of Indebtedness for the Company’s Unconsolidated Affiliates.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (1) through (8) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under Generally Accepted Accounting Principles.
“Industrial Buildings” means the Property used as industrial, service center
and/or warehouse purposes of no more than one story, with no more than 15% of
the net rentable area used for mezzanine office space.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Interest Expense” means all of a Person’s paid, accrued or capitalized interest
expense on such Person’s Indebtedness (whether direct, indirect or contingent),
and including, without limitation, interest on all convertible debt, and
including (without duplication) the Equity Percentage of Interest Expense for
the Company’s Unconsolidated Affiliates.
“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.
“Lien” means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions.
“Make-Whole Amount” is defined in Section 8.6.

-6-

--------------------------------------------------------------------------------




“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Change” means a change which could reasonably be expected to
have a Material Adverse Effect.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Company and its Subsidiaries taken as
a whole, (b) the ability of an Obligor to perform its material obligations under
the Transaction Documents to which it is a party taken as a whole, (c) the
validity or enforceability of the Transaction Documents taken as a whole, or (d)
the material rights and remedies of the holders of the Notes under the
Transaction Documents taken as a whole.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a)    (i) the Third Amended And Restated Credit Agreement, entered into as of
December 18, 2012 to be effective as of January 2, 2013, as amended as of August
9, 2013, by and among EastGroup Properties, L.P., EastGroup Properties, Inc.,
the financial institutions (the “Lenders”) signatory thereto, PNC Bank, National
Association, as Administrative Agent for the Lenders, Regions Bank and Suntrust
Bank, as Co‑Syndication Agents, and U.S. Bank National Association and Wells
Fargo Bank, National Association, as Co-Documentation agents; (ii) the 2012 Term
Loan Agreement, entered into as of August 23, 2012 to be effective August 31,
2012, as amended as of January 31, 2013 and August 9, 2013, in each case, by and
among EastGroup Properties, L.P., EastGroup Properties, Inc., the lenders party
thereto (the “Term Lenders”), PNC Bank, National Association, as Administrative
Agent for the Term Lenders, and U.S. Bank, National Association, as Syndication
Agent; and (iii) the Term Loan Agreement, entered into as of December 16, 2011
to be effective December 21, 2011, as amended as of August 9, 2013, by and among
EastGroup Properties, L.P., EastGroup Properties, Inc., the lenders party
thereto (the “2011 Term Lenders”) and PNC Bank, National Association, as
Administrative Agent for the 2011 Term Lenders, including, in each case, any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof; and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money (excluding any such indebtedness incurred or assumed in connection with a
particular real property (including any refinancing of such indebtedness) for
which (i) recourse for payment is contractually

-7-

--------------------------------------------------------------------------------




limited to such property (subject to customary non-recourse carve-out
provisions) and (ii) any Lien created to secure all or any part of such
indebtedness extends solely to such property and other property that is an
improvement thereto or is acquired for specific use in connection therewith)
entered into on or after the date of Closing by the Company or any Subsidiary,
or in respect of which the Company or any Subsidiary is an obligor or otherwise
provides a guarantee or other credit support, in a principal amount outstanding
or available for borrowing equal to or greater than $50,000,000 (or the
equivalent of such amount in the relevant currency of payment, determined as of
the date of the closing of such facility based on the exchange rate of such
other currency).
“Material Subsidiary” means a Subsidiary to which more than 3.0% of Total Asset
Value is attributable on an individual basis.
“Maturity Date” is defined in the first paragraph of each Note.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Net Book Basis” means book value net of depreciation of a Property, as
determined in accordance with Generally Accepted Accounting Principles.
“Net Operating Income” means, for any income producing operating Property, the
difference between (a) any operating income, proceeds and other income from such
Property (but excluding security or other deposits, late fees, early lease
termination or other penalties, or other income of a nonrecurring nature) during
the determination period, less (b) an amount equal to all costs and expenses
(excluding interest expense and any expenditures that are capitalized in
accordance with Generally Accepted Accounting Principles) incurred as a result
of, or in connection with, or properly allocated to, the operation or leasing of
such Property during the determination period; provided, however, that the
amount for the expenses for the management of a Property included in clause (b)
above shall be the greater of the management fee charged by a third party
property manager, or, if no such manager, as charged on the operating
statements, or 3.0% of the cash receipts from the Property. Net Operating Income
shall be calculated on a consolidated basis in accordance with Generally
Accepted Accounting Principles, and including (without duplication) the Equity
Percentage of Net Operating Income for the Company’s Unconsolidated Affiliates.
“Net Worth” means Tangible Net Worth, plus intangibles deducted in determining
Tangible Net Worth. Net Worth shall be calculated on a consolidated basis in
accordance with Generally Accepted Accounting Principles.
“New York Life” means New York Life Investment Management LLC.
“New York Life Affiliate” means (a) any corporation or other entity controlling,
controlled by, or under common control with, New York Life or (b) any managed
account or investment fund

-8-

--------------------------------------------------------------------------------




which is managed by New York Life or a New York Life Affiliate described in
clause (a) of this definition.
“Notes” is defined in Section 1.
“Obligors” means any Person now or hereafter primarily or secondarily obligated
to pay all or any part of the amounts due under the Transaction Documents,
including the Company and the Guarantors.
“Occupancy Level” means the occupied square footage that is leased to bona fide
tenants not Affiliates of any Obligor or the subject property manager (or any of
their respective Affiliates) paying the stated rent under written leases, based
on the occupancy level at the time of determination.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Operating Partnership” means EastGroup Properties, L.P., a Delaware limited
partnership.
“Organizational Documents” means with respect to a corporation, the certificate
of incorporation, articles of incorporation and bylaws of such corporation; with
respect to a partnership, the partnership agreement establishing such
partnership; with respect to a joint venture, the joint venture agreement
establishing such joint venture, and with respect to a trust, the instrument
establishing such trust; in each case including any and all modifications
thereof as of the date of the Transaction Document referring to such
Organizational Document and any and all future modifications thereof which are
consented to by the holders of the Notes.
“Original Guarantors” means EastGroup Properties Holdings, Inc., EastGroup
Properties General Partners, Inc., Sample 195 Associates, and EastGroup TRS,
Inc.
“Parent” means EastGroup Properties, Inc., a Maryland corporation.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Encumbrances” means (a) encumbrances consisting of zoning
restrictions, easements, or other restrictions on the use of real property,
provided that such items do not materially impair the use of such property for
the purposes intended and none of which is violated in any material respect by
existing or proposed structures or land use; (b) materialmen’s, mechanic’s,

-9-

--------------------------------------------------------------------------------




warehousemen’s and other like Liens arising in the ordinary course of business,
securing payment of Total Liabilities whose payment is not yet due, or that are
being contested in good faith by appropriate proceedings diligently conducted,
and for or against which the Property owner has established adequate reserves in
accordance with Generally Accepted Accounting Principles; (c) Liens for taxes,
assessments and governmental charges or assessments that are not yet due and
payable or are being contested in good faith by appropriate proceedings
diligently conducted, and for or against which the Property owner has
established adequate reserves in accordance with Generally Accepted Accounting
Principles; (d) Liens on real property which are insured around or against by
title insurance; (e) Liens securing assessments or charges payable to a property
owner association or similar entity which assessments are not yet due and
payable or are being diligently contested in good faith; (f) Liens in favor of
the Company securing obligations owing by a Subsidiary to the Company; and (g)
Liens securing this Agreement, the Notes, the other Transaction Documents, and
Indebtedness hereunder and thereunder, if any.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Pool” is defined in Section 9.8(a).
“Proper Form” means in form and substance reasonably satisfactory to the
Required Holders.
“Property” or “Properties” means any interest in any kind of property or asset,
whether real, leasehold, personal or mixed, tangible or intangible.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2); provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(e).

-10-

--------------------------------------------------------------------------------




“Recourse Amount” means the amount of the Indebtedness of an Unconsolidated
Affiliate which is recourse to the Company or another Subsidiary of the Company.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time on or after the Closing, the holders of
more than 50% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Restricted Payment” is defined in Section 10.11.
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Secured Debt” means the Indebtedness of the Company secured by a Lien, and any
Indebtedness of any of the Company’s Subsidiaries owed to a Person not an
Affiliate of the Company or such Subsidiary.
“Secured Debt to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Source” is defined in Section 6.2.
“South Florida Ground Leases” means, collectively: (i) that certain Lease
Agreement dated October 19, 1984, between the City of Fort Lauderdale, Florida,
as Lessor, and James R. Liberty, an individual, and Keenan Development, Inc., a
Florida corporation, as General Partners of K & L Partnership, a Florida General
Partnership, as Lessee, recorded November 1, 1984 at Official Records Book
12101, Page 966 of the Public Records of Broward County, Florida, as amended by
that certain (a) Amendment to Lease dated February 4, 1986, recorded April 4,
1986 at Official Records Book 13302, Page 513 of the Public Records of Broward
County, Florida, (b) Second Amendment to Lease Agreement dated February 17,
1987, recorded April 9, 1987 at Official Records Book 14332, Page 943 of the
Public Records of Broward County, Florida, (c) Third Amendment to Lease
Agreement dated October 4, 1988, recorded November 16, 1988 at Official

-11-

--------------------------------------------------------------------------------




Records Book 15960, Page 0272 of the Public Records of Broward County, Florida,
(d) Fourth Amendment to Lease Agreement dated September 4, 1992, recorded April
10, 1993 at Official Records Book 20543, Page 0440 of the Public Records of
Broward County, Florida, (e) Fifth Amendment to Lease Agreement dated June 27,
2001, and (f) Sixth Amendment to Lease Agreement dated April 26, 2001, and as
assigned to EastGroup Properties, L.P. by that certain Assignment dated June 23,
1997; and (ii) that certain Lease Agreement dated January 15, 1985, between the
City of Fort Lauderdale, Florida, as Lessor, and James R. Liberty, an
individual, and Keenan Development, Inc., a Florida corporation, as General
Partners of K & L Partnership, a Florida General Partnership, as Lessee,
recorded August 12, 1985 at Official Records Book 12742, Page 764 of the Public
Records of Broward County, Florida, as amended by that certain (a) Amendment to
Lease dated February 17, 1987, recorded April 9, 1987 at Official Records Book
14332, Page 940 of the Public Records of Broward County, Florida, (b) Second
Amendment to Lease Agreement dated October 4, 1988, recorded November 16, 1988
at Official Records Book 15960, Page 0274 of the Public Records of Broward
County, Florida, (c) Third Amendment to Lease Agreement dated September 4, 1992,
recorded April 10, 1993 at Official Records Book 20543, Page 0435 of the Public
Records of Broward County, Florida, (d) Fourth Amendment to Lease Agreement
dated June 27, 2001, and (e) Fifth Amendment to Lease Agreement dated April 30,
2001, and as assigned to EastGroup Properties, L.P. by that certain Assignment
dated June 23, 1997.
“Stabilization Date” means the earlier to occur of (a) the date the Occupancy
Level reaches 80% for the first time, and (b) one year after the construction of
the building improvements, other than tenant improvements, is substantially
complete.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by

-12-

--------------------------------------------------------------------------------




the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
“Tangible Net Worth” means, as of any given date (a) the stockholders’ equity of
the Company, and their Subsidiaries determined on a consolidated basis, plus (b)
accumulated depreciation and amortization, plus (c) all amounts appearing on the
liabilities side of any balance sheet for liabilities which would be classified
as intangible liabilities under Generally Accepted Accounting Principles, minus
(d) the following (to the extent reflected in determining stockholders’ equity
of the Company and their Subsidiaries): (i) the amount of any write- up in the
book value of any assets contained in any such balance sheet resulting from
revaluation thereof or any write- up in excess of the cost of assets acquired,
and (ii) all amounts appearing on the assets side of any such balance sheet for
assets which would be classified as intangible assets under Generally Accepted
Accounting Principles, all determined on a consolidated basis.
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of Company’s operating real estate assets, plus (b) the amount of
any cash and cash equivalents, excluding tenant security and other restricted
deposits of the Company, plus (c) investments in Unconsolidated Affiliates that
are engaged primarily in the business of investment in and operation of
Industrial Buildings, valued at an amount equal to the Value of each
Unconsolidated Affiliate’s operating real estate assets multiplied by the Equity
Percentage for that Unconsolidated Affiliate, plus (d) investments in readily
marketable securities of another Person, not an Affiliate of any Obligor, traded
on a national trading exchange, that is a real estate investment trust under
Section 856(c)(1) of the Code, or that is a real estate operating company, plus
(e) investments in real estate assets that are being constructed or developed to
be Industrial Buildings, but are not yet in operation, plus (f) investments in
loans, advances, and extensions of credit to Persons (who are not Affiliates of
any Obligor) secured by valid and enforceable first and second priority Liens on
real estate that are paid current and under which no default has occurred, plus
(g) land not in development. Except as otherwise provided herein, Total Asset
Value shall be calculated on a consolidated basis in accordance with Generally
Accepted Accounting Principles.
“Total Liabilities” means and includes, without duplication, the sum of (a)
Indebtedness and (b) all other items which in accordance with Generally Accepted
Accounting Principles would be included on the liability side of a balance sheet
on the date as of which Total Liabilities is to be determined (excluding capital
stock, surplus, acquired unfavorable leases (as defined in Financial Accounting
Standards Board Accounting Standards Codification Topic 805) surplus reserves
and deferred credits), and including (without duplication), for each of the
Company’s Unconsolidated Affiliates, the Equity Percentage multiplied by the
Total Liabilities of such Unconsolidated Affiliate.

-13-

--------------------------------------------------------------------------------




“Total Liabilities to Total Asset Value Ratio” means the ratio (expressed as a
percentage) of Total Liabilities to Total Asset Value, with Total Asset Value
based on the immediately preceding calendar quarter.
“Transaction Documents” means this Agreement, the Notes, the Guaranties, all
instruments, certificates and agreements now or hereafter executed or delivered
to the Purchasers or the holders of the Notes pursuant to any of the foregoing,
and all amendments, modifications, renewals, extensions, increases and
rearrangements of, and substitutions for, any of the foregoing.
“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(other than a Person whose stock is traded on a national trading exchange) in
whom such Person holds a voting equity or ownership interest and whose financial
results would not be consolidated under Generally Accepted Accounting Principles
with the financial results of such Person on the consolidated financial
statements of such Person.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the sum of the Net
Operating Income for each Property for the immediately preceding four calendar
quarters, that is not subject to any Lien as of the last day of the preceding
calendar quarter to (b) the Unsecured Interest Expense for the period used to
calculate Net Operating Income. With regard to any such Property that has not
been owned by the Company for the immediately preceding four calendar quarters,
or that has achieved the Stabilization Date during such period, the Net
Operating Income from such Property shall be annualized based upon the period of
Company’s ownership, or the period following the Stabilization Date, as
applicable.
“Unit Capital Expenditure” means, for the purpose of determining the Fixed
Charge Coverage Ratio and Value, on an annual basis, an amount equal to the sum
of (i) the aggregate number of gross square feet contained in each completed,
operating office building owned by the Company or its Subsidiary as of the last
day of the applicable reporting period (or calendar quarter), multiplied by
$0.75, plus (ii) the aggregate number of gross square feet contained in each
completed, operating Industrial Building owned by the Company or its Subsidiary
as of the last day of the applicable reporting period (or calendar quarter),
multiplied by $0.10.
“Unsecured Debt” means all Indebtedness other than Secured Debt.
“Unsecured Interest Expense” means the Company’s Interest Expense on all of the
Company’s Unsecured Debt.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“Value” means the sum of (a) for Property that has reached the Stabilization
Date and that the Company or its Subsidiary has owned for the full preceding six
calendar months, the result of

-14-

--------------------------------------------------------------------------------




dividing (i) the aggregate Net Operating Income of the subject Property based on
the immediately preceding six calendar months and multiplied by two, less the
aggregate Unit Capital Expenditure for such Property, by (ii) the Applicable
Percentage; plus (b) for Property that has been constructed but that has not
reached the Stabilization Date or that has not been owned by the Company or its
Subsidiary for the full preceding six calendar months, the aggregate Net Book
Basis of the subject Property.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the Equity Interests (except directors’ qualifying shares) of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.



-15-

--------------------------------------------------------------------------------




SCHEDULE 1.1
[FORM OF NOTE]
EASTGROUP PROPERTIES, L.P.
EASTGROUP PROPERTIES, INC.
3.80% SENIOR NOTE DUE AUGUST 28, 2025
No. [_____]    [Date]
$[________]    PPN: 27731# AA3


FOR VALUE RECEIVED, the undersigned, EASTGROUP PROPERTIES, L.P., a Delaware
limited partnership, and EASTGROUP PROPERTIES, INC., a Maryland corporation,
jointly and severally (together, herein called the “Company”), hereby promise to
pay to [____________], or registered assigns, the principal sum of
[_____________________] DOLLARS (or so much thereof as shall not have been
prepaid) on August 28, 2025 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30‑day months) (a) on the unpaid balance
hereof at the rate of 3.80% per annum from the date hereof, payable
semiannually, on the 28th day of February and August in each year, commencing
with the February 28 or August 28 next succeeding the date hereof, and on the
Maturity Date, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 5.80% or (ii) 2.00% over the rate of interest
publicly announced by JPMorgan Chase Bank from time to time in New York City as
its “base” or “prime” rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank in New York City or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 28, 2013 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing,

-1-

--------------------------------------------------------------------------------




a new Note for a like principal amount will be issued to, and registered in the
name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
Very truly yours,
EASTGROUP PROPERTIES, L.P.
By: EastGroup Properties General Partners,
Inc., General Partner
By: _________________________
Name:
Title:
By: _________________________
Name:
Title:
EASTGROUP PROPERTIES, INC.
By: _________________________
Name:
Title:
By: _________________________
Name:
Title:

-2-

--------------------------------------------------------------------------------




SCHEDULE 1.2
FORM OF GUARANTY
GUARANTY dated as of August 28, 2013, made by ________________________, a
_________________ (the “Guarantor”), in favor of the holders from time to time
of the Notes referred to below (collectively the “Obligees”).
WHEREAS, EastGroup Properties, L.P., a Delaware limited partnership (the
“Operating Partnership”) and EastGroup Properties, Inc., a Maryland corporation
(the “Parent” and, together with the Operating Partnership, the “Company”), have
entered into a Note Purchase Agreement dated as of August 28, 2013 (as amended
or otherwise modified from time to time, collectively the “Note Agreement” and
terms defined therein and not otherwise defined herein are being used herein as
so defined) with the institutional purchasers listed in Schedule A thereto,
providing for the issuance and sale by the Company to such purchasers of
$100,000,000 aggregate principal amount of the Company’s 3.80% Senior Notes due
2025 (the “Notes”); and
WHEREAS, it is a requirement of the Note Agreement that the Guarantor execute
and deliver this Guaranty; and
WHEREAS, the Guarantor is a Subsidiary of the Parent and the Guarantor will
derive substantial direct and indirect benefit from the execution and delivery
of this Guaranty.
NOW, THEREFORE, in consideration of the premises the Guarantor hereby agrees as
follows:
SECTION 1.    Guarantee. The Guarantor unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety,
(i) the punctual payment when due, whether at stated maturity, by prepayment, by
acceleration or otherwise, of all obligations of the Company arising under the
Note Agreement and the Notes, including all extensions, modifications,
substitutions, amendments and renewals thereof, whether for principal, interest
(including without limitation interest on any overdue principal, the Make-Whole
Amount, if any, and interest at the rates specified in the Notes and interest
accruing or becoming owing both prior to and subsequent to the commencement of
any proceeding against or with respect to the Parent or the Operating
Partnership under any applicable Debtor Relief Laws as defined below),
Make-Whole Amount, fees, expenses, indemnification or otherwise, and
(ii) the due and punctual performance and observance by the Company of all
covenants, agreements and conditions on its part to be performed and observed
under the Note Agreement and the Notes,

-1-

--------------------------------------------------------------------------------




(all such obligations are called the “Guaranteed Obligations”); provided that
such performance and obligation shall not fall due any earlier than is required
of the Company under the Note Agreement and the Notes; and provided further that
the aggregate liability of the Guarantor hereunder in respect of the Guaranteed
Obligations shall not exceed at any time the lesser of (1) the amount of the
Guaranteed Obligations and (2) the maximum amount for which the Guarantor is
liable under this Guaranty without such liability being deemed to have been a
fraudulent transfer (or any analogous concept) under applicable Debtor Relief
Laws, as determined by a court of competent jurisdiction. As used herein, the
term “Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, reorganization or similar
debtor relief laws affecting the rights of creditors generally from time to time
in effect.
The Guarantor also agrees to pay, in addition to the amount stated above, any
and all reasonable expenses (including reasonable counsel fees and expenses)
incurred by any Obligee in enforcing any rights under this Guaranty or in
connection with any amendment of this Guaranty.
Without limiting the generality of the foregoing, this Guaranty guarantees, to
the extent provided herein, the payment of all amounts which constitute part of
the Guaranteed Obligations and would be owed by any other Person to any Obligee
but for the fact that they are unenforceable or not allowable due to the
existence of a bankruptcy, reorganization or similar proceeding involving such
Person.
SECTION 2.    Guarantee Absolute. The obligations of the Guarantor under
Section 1 of this Guaranty constitute a present and continuing guaranty of
payment and not of collectability and the Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Note Agreement and the Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of any Obligee with respect thereto. The obligations of the Guarantor
under this Guaranty are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against the Guarantor
to enforce this Guaranty, irrespective of whether any action is brought against
the Parent or the Operating Partnership or any other Person liable for the
Guaranteed Obligations or whether the Parent or the Operating Partnership or any
other such Person is joined in any such action or actions. To the extent
permitted by law, the liability of the Guarantor under this Guaranty shall be
primary, absolute, irrevocable, and unconditional irrespective of:
(i) any lack of validity or enforceability of any Guaranteed Obligation, the
Note Agreement, any Note, any other Guaranty or any agreement or instrument
relating thereto;
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from the Note Agreement, any Note or any other
Guaranty;

-2-

--------------------------------------------------------------------------------




(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure by any other
Person liable, or any other guarantee, for all or any of the Guaranteed
Obligations;
(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral or any other assets of the Parent or the Operating Partnership or any
other Subsidiary;
(v) any change, restructuring or termination of the corporate structure or
existence of the Parent or the Operating Partnership or any other Subsidiary; or
(vi) any other circumstance (including without limitation any statute of
limitations) that might otherwise constitute a defense, offset or counterclaim
available to, or a discharge of, the Parent or the Operating Partnership.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Obligee or any other Person upon the
insolvency, bankruptcy or reorganization of the Parent or the Operating
Partnership or otherwise, all as though such payment had not been made.
SECTION 3.    Waivers. The Guarantor hereby irrevocably waives, to the extent
permitted by applicable law:
(i) promptness, diligence, presentment, notice of acceptance and any other
notice with respect to any of the Guaranteed Obligations and this Guaranty;
(ii) any requirement that any Obligee or any other Person protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against the Parent or the Operating Partnership or any other
Person or any collateral;
(iii) with respect to any Obligee any defense, offset or counterclaim arising by
reason of any claim or defense based upon any action by any other Obligee;
(iv) any duty on the part of any Obligee to disclose to the Guarantor any
matter, fact or thing relating to the business, operation or condition of any
Person and its assets now known or hereafter known by such Obligee; and
(v) any rights by which it might be entitled to require suit on an accrued right
of action in respect of any of the Guaranteed Obligations or require suit
against the Parent or the Operating Partnership, any other guarantor or any
other Person.
SECTION 4.    Waiver of Subrogation and Contribution. The Guarantor shall not
assert, enforce, or otherwise exercise (A) any right of subrogation to any of
the rights, remedies, powers,

-3-

--------------------------------------------------------------------------------




privileges or Liens of any Obligee or any other beneficiary against the Parent
or the Operating Partnership or any other obligor on the Guaranteed Obligations
or any collateral or other security, or (B) any right of recourse,
reimbursement, contribution, indemnification, or similar right against the
Parent or the Operating Partnership in respect of the Guaranteed Obligations,
and the Guarantor hereby waives any and all of the foregoing rights, remedies,
powers, privileges and the benefit of, and any right to participate in, any
collateral or other security given to any Obligee or any other beneficiary to
secure payment of the Guaranteed Obligations, until such time as the Guaranteed
Obligations have been indefeasibly paid in full. If, notwithstanding the
foregoing, the Guarantor receives any proceeds as a result of the foregoing
actions, such proceeds shall be held by the Guarantor in trust for the Obligees
and segregated from other funds of the Guarantor.
SECTION 5.    Representations and Warranties. The Guarantor hereby represents
and warrants as follows:
(i) The Guarantor is a [corporation/limited liability company/other entity to be
described] duly organized, validly existing and, where legally applicable, in
good standing under the laws of its jurisdiction of formation. The execution,
delivery and performance of this Guaranty have been duly authorized by all
necessary action on the part of the Guarantor.
(ii) The execution, delivery and performance by the Guarantor of this Guaranty
will not (i) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any material property of the
Guarantor or any Subsidiary of the Guarantor under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter,
memorandum and articles of association, regulations or by‑laws, or any other
material agreement or instrument to which the Guarantor or any Subsidiary of the
Guarantor is bound or by which the Guarantor or any Subsidiary of the Guarantor
or any of their respective material properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Guarantor or any Subsidiary of the
Guarantor or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Guarantor or any
Subsidiary of the Guarantor.
(iii) The Guarantor and the Company are members of the same consolidated group
of companies and the Guarantor will derive substantial direct and indirect
benefit from the execution and delivery of this Guaranty.
(iv) After giving effect to the execution and delivery of this Guaranty the
Guarantor is solvent and generally able to pay its debts as and when they become
payable in the ordinary course. The payment obligations of the Guarantor under
this Guaranty will

-4-

--------------------------------------------------------------------------------




rank at least pari passu with all other unsecured and unsubordinated
Indebtedness of the Guarantor.
SECTION 6.    Amendments, Etc. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
Required Holders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall, unless in writing and signed by all
Obligees, (i) limit the liability of or release the Guarantor hereunder (except
in the case of releases made pursuant to the terms of the Note Agreement),
(ii) postpone any date fixed for, or change the amount of, any payment hereunder
or (iii) change the percentage of Notes the holders of which are required to
take any action hereunder.
SECTION 7.    Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing and sent (A) by telecopy if the
sender on the same day sends a confirming copy of such notice by a recognized
international overnight delivery service (charges prepaid), (B) by registered or
certified mail with return receipt requested (postage prepaid), or (C) by a
recognized international overnight delivery service (with charges prepaid). Such
notice if sent to the Guarantor shall be addressed to it at the address of the
Guarantor provided below its name on the signature page of this Guaranty or at
such other address as the Guarantor may hereafter designate by notice to each
holder of Notes, or if sent to any holder of Notes, shall be addressed to it as
set forth in the Note Agreement. Any notice or other communication herein
provided to be given to the holders of all outstanding Notes shall be deemed to
have been duly sent if sent as aforesaid to each of the registered holders of
the Notes at the time outstanding at the address for such purpose of such holder
as it appears on the Note register maintained by the Company in accordance with
the provisions of Section 13.1 of the Note Agreement. Any notice or other
communication (i) mailed as hereinabove provided shall be deemed effectively
given or received on the date delivery is indicated on the duly completed United
States Postal Service return receipt, (ii) sent by recognized international
overnight delivery service shall be deemed effectively given or received on the
date of package delivery as indicated on the records of or certificates provided
by the overnight delivery service, and (iii) sent by telecopy (with a copy sent
by an internationally recognized overnight delivery service) shall be deemed
effectively given or received on the day of such transmission of such notice or
other communication if transmitted prior to 5:00 p.m. eastern time on a Business
Day and otherwise shall be deemed effectively given or received on the first
Business Day after the day of transmission of such notice. Refusal to accept
delivery shall be deemed to constitute delivery.
SECTION 8.    No Waiver; Remedies. No failure on the part of any Obligee to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
SECTION 9.    Continuing Guarantee. This Guaranty is a continuing guarantee of
payment and performance and shall (A) remain in full force and effect until
payment in full of the Guaranteed Obligations and all other amounts payable
under this Guaranty, (B) be binding upon the Guarantor,

-5-

--------------------------------------------------------------------------------




its successors and assigns and (C) inure to the benefit of and be enforceable by
the Obligees and their successors, transferees and assigns.
SECTION 10.    Jurisdiction and Process; Waiver of Jury Trial. The Guarantor
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Guaranty. To
the fullest extent permitted by applicable law, the Guarantor irrevocably waives
and agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
The Guarantor consents to process being served in any suit, action or proceeding
of the nature referred to in this Section by mailing a copy thereof by
registered or certified mail, postage prepaid, return receipt requested, to the
Guarantor at its address specified in Section 7 or at such other address of
which the Obligees shall then have been notified pursuant to said Section 7. The
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to the
Guarantor. Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable internationally recognized courier or overnight delivery service.
Nothing in this Section 10 shall affect the right of any Obligee to serve
process in any manner permitted by law, or limit any right that the Obligees may
have to bring proceedings against the Guarantor in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.
THE GUARANTOR WAIVES TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO
THIS GUARANTY OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.
SECTION 11.    Governing Law. This Guaranty shall be construed and enforced in
accordance with, and the rights of the Guarantor and the Obligees shall be
governed by, the laws of the State of New York, excluding choice-of-law
principles of the law of such State that would permit the application of laws of
a jurisdiction f that such State.

-6-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first above written.
[GUARANTOR]






By: _________________________
Title:



By: _________________________

    Title:

    Address:

    Attention:

    Telephone:

    Telecopy:





-7-

--------------------------------------------------------------------------------




SCHEDULE 4.4(a)(i)
FORM OF OPINION OF SPECIAL COUNSEL
TO THE OBLIGORS


INTENTIONALLY OMITTED





-1-

--------------------------------------------------------------------------------




SCHEDULE 4.4(a)(ii)
FORM OF OPINION OF SPECIAL NEW YORK COUNSEL
TO THE OBLIGORS


INTENTIONALLY OMITTED





-1-

--------------------------------------------------------------------------------




SCHEDULE 4.4(b)
FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS


INTENTIONALLY OMITTED





-1-

--------------------------------------------------------------------------------




SCHEDULE 5.3
DISCLOSURE MATERIALS


INTENTIONALLY OMITTED







-1-

--------------------------------------------------------------------------------




SCHEDULE 5.4
SUBSIDIARIES OF EASTGROUP PROPERTIES, INC. AND
OWNERSHIP OF SUBSIDIARY EQUITY INTERESTS

INTENTIONALLY OMITTED





















-1-

--------------------------------------------------------------------------------




SCHEDULE 5.5
FINANCIAL STATEMENTS


INTENTIONALLY OMITTED







-1-

--------------------------------------------------------------------------------




SCHEDULE 5.15
EXISTING INDEBTEDNESS


INTENTIONALLY OMITTED





-1-